Citation Nr: 1514194	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-00 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for service connection for bilateral foot disability, to include flat feet and/or a skin rash.

2.  Entitlement to service connection for arthritis of any body part.

3.  Entitlement to service connection for a chronic disability manifested by leg and/or knee pain.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and T. C.

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty from June 14, 1974 through June 13, 1977.  His period of military service from June 14, 1977 to September 1, 1978 was under other than honorable conditions.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In an October 2003 correspondence, the RO denied the Veteran's claims to include, service connection for arthritis, a leg disability and a foot disability, as the RO found the Veteran was not entitled to VA benefits due to the character of his discharge, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.  Under 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  38 C.F.R. § 3.156(c)(3).  Additional relevant service personnel records were received subsequent to the October 2003 rating decision.  Specifically, in July 2007 the Veteran provided his DD-214 for his first period of service.  In a January 2008 administrative decision the RO determined that the Veteran's first period of service, from June 14, 1974 to June 13, 1977, was honorable pursuant to 38 C.F.R. § 3.13(c).  

In a rating decision dated in December 2010, the RO readjudicated the issues, including of entitlement to service connection for bilateral foot problems, service connection for arthritis, service connection for chronic leg/knee pain, service connection for chronic back pain, and service connection for chronic bilateral shoulder pain.  A notice of disagreement as to the bilateral foot disability, arthritis, and leg and knee pain was timely received later in December 2010.  A statement of the case was issued in December 2012, and a timely substantive appeal was received in January 2013.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.156(c) apply to the facts in this case and that this appeal stems from December 2010 rating decision which reconsidered the claims pursuant to the August 2003 application for compensation benefits. 

Before turning to the merits of the claims, the Board must determine if it would be prejudicial to the Veteran to address the merits of these claims.  In this regard, the Board notes that the RO's December 2010 rating decision reflected that the RO considered the claims on the merits, without regard to finality of any prior determination.  Accordingly, the Board finds that it would not be prejudicial to the Veteran for the Board to address the merits of these claims.

The December 2010 rating decision, with respect the Veteran's back claim noted, in part, that a VA examination found no evidence of osteoarthritis or degenerative disk disease.  With respect to the Veteran's bilateral shoulder disability claim, the December 2010 rating decision, noted in part, that recent VA examination x-rays showed bilateral shoulder arthrosis.  Given that the December 2010 rating decision expressly addressed osteoarthritis and degenerative disk disease of the back and bilateral shoulder arthrosis, the Board finds that a reasonable person would have been placed on notice that the December 2010 rating decision included implicit denials of his claims for arthritis of the shoulders and back.  See Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009).  No notice was provided as to denial of any other back or shoulder disability.  The Veteran did not specifically express disagreement with the December 2010 rating decision determinations with respect to arthritis of his back and shoulders.  However, the December 2012 statement of the case denied the Veteran's claim of arthritis generally, and did not mention a specific body part.  The Veteran was justified in reliance on the statement of the case.  In this regard, in January 2015 testimony, the Veteran provided testimony including as to the issues of arthritis of his back and shoulders.  As such, the Board accepts jurisdiction to address service connection for arthritis of any body part, to include of the back and shoulders.  

In January 2105, the Veteran and T. C. testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

Additional evidence was received subsequent to the most recent, December 2012, statement of the case, and the Veteran did not waive review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2014).  However, as the claims herein on appeal must be remanded for additional development based on the merits, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2015 testimony, the Veteran reported he was treated for the disabilities at issue during service at military hospitals in Fort Hood, Texas, Grafenwoehr, Germany and Hohenfels, Germany.  While some records for these entities are of record, there is no treatment for the Veteran's feet in Germany during 1975 or of an motor vehicle accident in February 1975 in Fort Hood, Texas, although the February 1975 accident is referenced by other service treatment records, including his August 1978 separation examination.  Thus, a request for clinical and hospitalization records from these hospitals should be made on remand.  

Additionally, in January 2015 testimony, the Veteran reported received treatment for his feet from the Memphis VA Medical Center (VAMC) for his feet during August or September 2014 and for pain in his thigh in January 2015.  The record reflects Memphis VAMC records most recently dated in July 2012 have been associated with the record in Virtual VA.  Thus, on remand, VA treatment records, from the Memphis VAMC, to include all associated outpatient clinics, since July 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA examination for his bilateral feet claim.

VA treatment records reflect, including in November 2010, a diagnosis of bilateral plantar fasciitis.  Such November 2010 VA treatment records also noted cracking of the skin, bunion deformities and mild valgus position of both great toes, among other problems.  In January 2015 testimony, the Veteran attributed his bilateral feet problems to his feet being cold and wet during service.  Additionally, in a December 1976 service treatment record, the Veteran self-reported foot trouble, although such was linked to frostbite during childhood.  However, as there is at least an indication of a link between the Veteran's current feet problems and his military service, the Board finds that a VA examination is warranted on remand.  See McLendon, 20 Vet. App. at 81.  In addition to identifying any current feet disabilities, a medical opinion should be provided as to whether the Veteran has any condition of either foot that had its clinical onset during, or is otherwise related to, his first period of active military service.

The Veteran was afforded a November 2010 VA joints examination which in part, addressed the Veteran's right knee.  The November 2010 VA examiner found that with respect to the Veteran's right knee there was mild medial joint space narrowing consistent with medial arthritis of the knee, a common diagnosis in the middle aged and elderly.  The November 2012 VA examiner further opined that in the absence of any posttraumatic situation and with no evidence of ligamentous instability it was difficult to ascribe this to one specific moment in time or one set of activities.  Thus, the November 2010 VA examiner stated that as such it was less likely than not that his knee pain was related to his service activities.  However, this did not address any leg problems and thus is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, in January 2015 testimony, the Veteran indicated he believed he had arthritis of his hips and ankle along with his knee.  As described above, the Veteran has a general claim for arthritis, which does include the bilateral hips and ankles.  The November 2010 joints VA examination also did not address the Veteran's bilateral hips and ankles.  Thus, the Board finds another VA examination to address the etiology of a chronic disability manifested by leg and/or knee pain as well as an examination for arthritis of any joint, to include the bilateral hips and/or ankles is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Request and attempt to obtain any of the Veteran's clinical and hospitalization records, from military hospitals in Fort Hood, Texas, during February 1975, or from Grafenwoehr, Germany and Hohenfels, Germany during 1975.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's updated VA treatment records, from the Memphis VAMC, to include all associated outpatient clinics, since July 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any right and/or left foot disability.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  For any foot disability diagnosed proximate to, or during the pendency of the appeal, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability had its onset during the Veteran's first period active service or is otherwise related to the Veteran's first period of active service.

Additionally, the examiner should give consideration to the Veteran's theory that his bilateral foot problems are related to his feet being cold and wet during his first period of service.

The examiner should also specifically consider a December 1976 Report of Medical History in which the Veteran reported foot trouble, and attributed such to frostbite of the bilateral heels during childhood.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any chronic disability manifested by leg and/or knee pain, as well as an examination to determine the nature and etiology of arthritis of any joint, to include the back, shoulders, hips, knees and/or ankles.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  

For any knee and/or leg disability diagnosed proximate to, or during the pendency of the appeal, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability had its onset during the Veteran's first period of active service or is otherwise related to the Veteran's first period of active service.

If arthritis of any joint is diagnosed proximate to, or during the pendency of the appeal, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability had its onset during the Veteran's first period of active service or is otherwise related to the Veteran's first period of active service.

Additionally, the examiner should give consideration to the Veteran's theory that any knee and/or leg disability, as well as arthritis, was due to a February 1975 motor vehicle accident during service.

The examiner should also specifically consider a December 1976 Report of Medical History in which the Veteran reported a trick or locked knee as well as cramps in his legs and attributed both to a February 1975 motor vehicle accident.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

5.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



